Title: To John Adams from François Adriaan Van der Kemp, 3 January 1802
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 3 Jan. 1802.

Had I not been favoured with so manÿ proofs of your kindness I should have hesitated to undertake the task in writing this letter; more so, as I flatter’d meself, that it should have been in mÿ friend’s power, to satisfy in this article the utmost of your wishes. But here I fear I shall be disappointed, as this is the time of the ÿear of making up his annual accounts, which require all his time—and the remnants of it shall, I apprehend, be taken up with preparations for his intended trip to Philadelphia.
Few moments ago mÿ hope is revived of getting something of Mappa, though he unjustly complains that I make of him a Naturaliste per force, a la Moliere. Meanwhile, I shall impart to you whatever information I possess on the subject. I spend some time in the discussion of your ingenious conjecture, and doubt not, in comparing it with a few annotations, corroborated by mÿ friends observations, or truth lays at the bottom of it; though there may yet be some heterogeneous adhesions easilÿ removeable bÿ your expert hand.
What a large field have you opened for philosophical experiments to displaÿ the grandeur and wisdom of our good Maker! It will produce an unanswerable arguement for the real existence of shells—in the state of the hides of once living animals—buried since ages in the middle of rocks and mountains.
Dare I hazard a conjecture, owing its birth to your Letter, then I should suspect that the eggs of all the shell-fish, perhaps of the crustaceous too—were actually hatched, and the shells effectuallÿ formed in miniature in the (mother) shell-fish—and from that reservoir, at stated periods ejected in clusters, to be fostered for some time by the Sun. From their glutinous nature their lightness and construction theÿ must (as so manÿ kegs, excuse the simile, fastened with strings and bladders) rise to the surface, and maÿ float around the ocean till of sufficient growth this spat sinks to the bottom that did escape the voracity of the fishes: all this might be  ascertained if more foam was carefully examined.
That the spawn of the greatest part of the fishes is floating on the surface of the water, so that you see covered for a great extent in the same time of the season is beyond doubt though there may various exceptions. The Salmon shed its spawn in the sand, make a ditch around it and surround this again with stones, to break the force of the waves, and prevent that their eggs are carried off. The Tjol, a fish common in these western waters, covers with care its spawn with a heap of stones in a conical form, that it maÿ not be devoured bÿ other fishes, who are peculiarly fond of it. I have seen many times these curious monuments of their parental care in the Oswego River and in Lake Oneida.
But it appears to me, that this general Phænomenon ought to be distinguished from a particular relating to a genus of shell-fish, who effect this motion of rising, sailing and diving again at their pleasure. Should the carina holothuriorum—the cornæ—the nautilus not belong to this class? And so the Portuguese man of war, if they are the same with the Nautilus. You will decide the matter; after I have arranged in order of battle the various facts—Which I principally owe to Mr. Mappa to Rumphius observations in his coll: of curios: of Amboina, besides few of mÿ excerpts on this curious subject.
There are doubtless on the surface of the seas various species of foams, and I imagine, that the foam, often seen floating on the Lakes, abounding with muscles, clams and a delicate species of squilla, is of the same kind which point I will endeavor to have it examined. It is proved bÿ Bakers observations, that this it the fact in stagnating waters and ditches in Europe.
In different seas have been discovered large pieces of foam (I must keep this word to avoid confusion by my ignorance of proper terms) the same called by the Dutch kwalls zee kwabben—bÿ some known with the name foam marine fishes urticæ marinæ all species of the same genus.
Baker mentions that Reamur requested Mss Guettard and Jussieu to make experiments on them on the coasts of Poictou and Normandÿ. Theÿ cut them in pieces, and saw the different parts all alive. The same or a similar phænomenon was observed by Jussieu at Rochelle, when some fishingmen observed to him that it was impossible to kill it by cutting it asunder. (Micros: obs. ch. v). It was supposed though not verified that those urticæ did belong to the class of Polypus. May haps it was a bundle of strings and gristle—containing half a thousand young shellfish, and then it was not at all surprising, that they were not killed by dissection.
1. Bloedige vuurige roode zeelappen (panni rubri, ignei sanguinolenti) I know not, how to translate them in English.
This foam, being the foetus cancrorum, often mixed with that of a small sort of Squillæ (Shrimps) has been explored, and is full of small ones. From these is made the ketsjup, being bruised and pickled. Some of this foam is found at the mouth of large Rivers in India—Some in open seas—Rumphius ambon: Rar. i. 26 Pag. 28.
2. Holothuria (pulmo marinus) a foam found in the Indian seas—the Mediteranean and on the coasts of Portugal. Flesh-colour, the pulp resembling a jelly—this foam burns more or less when touched. Td. ib: Pag. 48—
3. Holothuria (in Dutch het besaentje) Urticus marinæ Species, Epidromides marinæ In the Indian seas covers them for a great part in the month of Aug, burns sensibly when in sea, less when out the water. Td. ib. Pag. 49.
4. Spawn of the nautilus tenuis: their eggs small—white—in a cluster having everÿ one a small black spot in the centre.
5. The spawn of the echinus marinas (oursin) zee appels maÿ make another appearance.
6. Sea foam (ecume de mer, biscuit) the bonÿ substance of an insect fish (seche, Boufron) in the Mediterranean and Ocean. Soft in the beginning, hard afterwards, used by the goldsmiths when powdered to make their moulds. Their Eggs in clusters, as a bunch of raisins are deposited on sea-grass (algæ) white in the beginning, every grain of such a bunch contains a living individual.
7. Oÿsters. These are in Maÿ and Juin full of a milkÿ juice—in which the Eggs by assistance of a microscope are discoverable. This glutinous humour undergoes various changes, and receives different accretions before the two shells in the centre are discoverable, and about this time—or a little later in August: the spatts are ejected. At this period in the western seas—at Caÿenne this spat is fastened at the branches of the mangliers—while others are deposited at their roots—extending in the Sea.
In exploring an oyster from the north sea numberless small oysters with pellucid shells have been discovered Leeuwenhoek Lett. 94 app. 5 and app. 6 Lettr. 103. This indefatigable, accurate observer opened another oÿster the 4th. of Aug. and found in it a considerable number of living Oysters with compleat shells. App. 5 of his Lett.
The moment this Spat is ejected it maÿ become floating, and sink afterwards, while in April or Maÿ next they are increased to the bigness of a sixpence, fastening themselves at everÿ thing they meet descending: rocks, other shellfish, with one word to everÿ tangible object.
At this time theÿ are carefully collected and spread on the oyster banks—or if not found in sufficient quantity then more spat is fetched from the coast of England and mixed amongst them. In their fourth year they are proper for the table, the largest are of 6 and 7 years—not so good—their age is discoverable from their shells.
8. Muscles: Their eggs are discoverable in April; In this month and Maÿ they fasten their spawn on the outside of their shells with a glutinous substance, that the muscle uses in fastening itself to various matters, and which is executed with more ease as their shells have thin cover—separable from them. In these 2 months the fishing of muscles is prohibited bÿ edict by Government. After a while theÿ are separated from the parent shell, and the cavities, which theÿ filled there have been seen with a microscope by Leeuwenhoek 5 app. of Lett. 95 Philos. Trans. num 336. and no man was a more judicious observer. It is highly presumtif, that they are detached from the outside of the shells in clusters. The muscles are good for the table the 2d. year.
9. Bÿ those sorts you have gained the cockle, the clam and other species. The phosphoric property of some of this sort of spawn is as well observed as the power of electricity in others.
Now it is high time to give few facts to which I alluded in the later part of the conjecture proposed to your discussion and decision.
1. Carina Holothuriorum
This covers in Aug. and Sept. the Indian Seas; often may be seen a fleet of more than 1000 of these together. This species is classed under the Nerites on the Mediterranean coast.
2. The Cornæ—of these are different sorts in the Indian, Mediteranean, and Atlantic seas of various forms and size: some so gigantic that six man with difficulty move one single shell from the spot—Some of a Liliputian mould—of which there is a Large collection in the kastel of Capo di Monte—of the king of Naples— Du Patÿ mentioned in his Lett. on Italÿ. Lett. 94—of the Largest Rumphius had given an accurate and circumstantial description—All the Cornæ agree in having double shells (bivalvæ) He distinguishes them in large () and smaller with a smooth outside. They live all on the bottom of the seas, the smaller sort rise by calm weather to the surface, open their shells and turn it to the wind side, the other serves in lieu of a vessel. In this manner large fleets are sailed at the least danger, they shut their shells and plunge again in the depht. Johnston Hist. animal. Lib. iv 
A small one, as that in the Mediterranean is found in the river the Gobelins near Paris.
3. Nautilus. Of these again two sorts are remarkable.
The Crassus major. floats on the sea, turns his boat and sinks. Crabs—Sharks—Kaÿmans and various sorts of fishes preÿ on them. Of their large shells are formed Bocals Rumph. ii. 2. bl. 59.
This sort appears plentifully in all of the seas of the Molukkes, and appears again in the Atlantic. Histr des Antill L. 1. cap  art. 4.
The Nautilus Tenuis of this species are again two sorts. The lesser from 3 and 4 inches. Rumph ii. 3. 63–65. The larger from 5–7. This too turns his boat when he intend to rise to the surface, and in this manner he reallÿ appears, as he comes at the top of the water. This Nautilus is a kind of Polypus with eight feet. Small fleets of this sort sail in company bÿ calm weather, and dive again bÿ an approaching danger. There is a good description of them in the Man. du Natural: Pag. 345. and 49 concamerations of them are distinguishable in a curious Drawing giving of a Nautilus, sawed by Martinet Phÿ. Catech Tom. ii Pag. 374. Having mentioned the art of Oysters the formation and growing of their shells—I must subjoin a few words—at the expence of tiring your patience a little longer.
1. Some are formed by apposition of a new matter originating from a tough glutinous humor of the fish, at the aperture (mouth) of the shell, as bÿ the Murices and Turbinatæ—These anterior parts of their shells are always thinner and purer than the posterior.
2. Bÿ extension of the whole crustaceous bodÿ—as in the Porcelanÿ the Cauris &c
3. By Apposition and extension together—as in all Muscles—Oysters &c growing larger and thicker, everÿ year a new round, passed (feuilleté)
It is easy to verify these observ: of Rumphius—he had given another proof of his assertion, in the Chamæ Pelagiæ broken in pieces, when the laÿs to the naked eye were visible—
Now Here Sir! is all that I have been able to collect—and a principle part is yet owing to Mr Mappa’s communications, and his ocular evidence must outweigh my ampelations. By you Sir! however I know it will merit some recommendation from my good wil and sincere endeavours to effect all, what was in my power.
Permit me Sir! to detain your attention few moments longer. Maÿ I request you, to favour me with your remarks on the exceptionable parts of my Letters to Chanc Liv. and gr. Boon—what merited your consideration—few hints may be serviceable to elucidate many parts—and if you think them worthy the trouble of a revision, I would in the course of this year refund them, enlarging and emending them—So they would be at least more acceptable to my particular friends. I had an opportunity few days ago of submitting them to the judgment of Prof. Dwight of Connecticut—but had no copy—as what was in your hands—Is that gentleman distinguished in that part of Sciences—and of a character—to lose a part of his time in the perusal of similar performances, I intend to communicate them with J. Mifflin at Philadelphia—(who presented me with a copÿ of the Philos. Transact: from his father Mr J. Bordleÿ—) The Chanc. told me in his last Letter—he would replÿ as soon he was at his ease at Paris—c’est possible—but the Embassador may forget the inhabitant of the western woods.
Does your Privilege of franking extend to such a package as my Letters? if not—perhaps—one or other time you may find a safe opportunity—without my defraying the postage—so far my circumstances oblige me to extend oeconomy—
Indignation has lately filled my breast inseeing some Political Phoenemena’s—will you be more circumspect in your correspondence, then you was when Adams—when Washington was at the helm? I have taken up my arms again—tho an old veteran, and have alreadÿ drawn the outlines of the Achaic Republic—which—when I shall have finished— intend to submit to your judgment. If I am so happy, that my intention is crowned with your adprobation, that you will condescend to communicate with me your remarks on it and favour me with few luminous ideas. I shall join to this sketch another of the Dutch Republic—to learn the Americans by the glaring faults of them, what they have to follow—what to evitate—
I spend a part of my Life home in the diplomatic study—and perused a Large number of papers and Documents relating to them—but never saw in all together so much heterogeneous matter—as in the late official communications in regard to the affairs of Tripoli. Did ever a government—king or republic—expatiate and apologize—for his sending an squadron here of there—to his ministers—Embass., even Consuls—? What power on Earth would not blush at the Letter to the Tripolyan Bassa—and would not have burned in his bosom the urgent necessity of sending a squadron (fitted out to defend the trade, and attack the ennemy) to learn their trade!? What commander in chief general or admiral received—besides his general and special or secret instructions—the form and copÿ of a Letter—he should make use of–? I am surprised at the silence of the American Novellist, who take often so much pains in barking at trifles—In Europe it will not be admired neither followed as a Republican precedent—But perhaps I am wrong—and so you will  set me right, and then I shall long peccavi—
Our Federal friends shall at this time be persuaded—they of the Senat at least I hope, that it had been America’s intrest to give—as you wished—an unqualified ratification to the French treaty. Buonaparte has jaggled America fairlÿ—and our government says—Lett it be so—as says Buonaparte.
Permit to assure you, that I am with the sincerest veneration and highest respect / Sir / your affectionate and / much obliged Servant
Fr. Adr. van der Kemp